Name: 79/371/EEC: Council Decision of 2 April 1979 amending the quotas for the importation into the Benelux countries of certain textile products originating in Albania and Hungary
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-06

 Avis juridique important|31979D037179/371/EEC: Council Decision of 2 April 1979 amending the quotas for the importation into the Benelux countries of certain textile products originating in Albania and Hungary Official Journal L 086 , 06/04/1979 P. 0028 - 0028****( 1 ) OJ NO L 99 , 21 . 4 . 1975 , P . 7 . ( 2 ) OJ NO L 60 , 12 . 3 . 1979 , P . 1 . COUNCIL DECISION OF 2 APRIL 1979 AMENDING THE QUOTAS FOR THE IMPORTATION INTO THE BENELUX COUNTRIES OF CERTAIN TEXTILE PRODUCTS ORIGINATING IN ALBANIA AND HUNGARY ( 79/371/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE BENELUX COUNTRIES , PURSUANT TO ARTICLE 3 OF COUNCIL DECISION 75/210/EEC OF 27 MARCH 1975 ON UNILATERAL IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ), HAVE REQUESTED THAT THE IMPORT ARRANGEMENTS RESULTING FROM DECISION 79/252/EEC ( 2 ) BE AMENDED AS REGARDS ALBANIA AND HUNGARY ; WHEREAS CERTAIN AMENDMENTS REQUESTED BY THE BENELUX COUNTRIES POSE NO PARTICULAR ECONOMIC PROBLEMS AND THE MEASURES IN QUESTION SHOULD BE ADOPTED , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 79/252/EEC IS AMENDED AS FOLLOWS : 1 . IN SECTION ( F ) OF ANNEX IV ( ALBANIA ), THE AMOUNT OF THE QUOTA UNDER THE OUTWARD PROCESSING ARRANGEMENTS IN RESPECT OF THE BENELUX COUNTRIES , AS REGARDS CATEGORY 5 , IS HEREBY INCREASED FROM 208 000 TO 218 000 PIECES . 2 . IN SECTION ( G ) OF ANNEX VI ( HUNGARY ), THE AMOUNTS OF THE QUOTAS UNDER THE OUTWARD PROCESSING ARRANGEMENTS IN RESPECT OF THE BENELUX COUNTRIES , AS REGARDS CATEGORIES 5 AND 8 , ARE HEREBY INCREASED FROM 748 000 TO 804 000 PIECES AND FROM 48 000 TO 49 000 PIECES RESPECTIVELY . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE BENELUX COUNTRIES . DONE AT LUXEMBOURG , 2 APRIL 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET